In an action, inter alia, to recover damages for medical malpractice, the defendant Steven Inker appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Dabiri, J.), dated October 23, 2009, as denied, without prejudice, that branch of his motion which was for summary judgment dismissing the complaint insofar as asserted against him and, in effect, denied that branch of his motion which was to dismiss the complaint insofar as asserted against him on the ground of spoliation of evidence.
Ordered that the appeal is dismissed as academic, without costs or disbursements, in light of our determination of a related appeal (see Georges v Dr. Claude Michel Mem. Med. Ctr., 78 AD3d 953 [2010] [decided herewith]). Covello, J.P., Angiolillo, Eng and Leventhal, JJ., concur.